     Case: 1:20-cv-03077 Document #: 15 Filed: 09/21/20 Page 1 of 1 PageID #:60

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Regina Howell
                                            Plaintiff,
v.                                                         Case No.: 1:20−cv−03077
                                                           Honorable Elaine E. Bucklo
Byron Udell & Associates, Inc., et al.
                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, September 21, 2020:


       MINUTE entry before the Honorable Elaine E. Bucklo: A notice of voluntary
dismissal has been filed. This case is dismissed without prejudice pursuant to FRCP
41(a)(1)(A)(i). All pending dates and motions are terminated as moot. Civil case
terminated. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
